Title: To John Adams from Isaac H. Jackson, 16 May 1818
From: Jackson, Isaac H.
To: Adams, John


				
					Repsected Sir
					Greene Township near Cincinnati O. May 16. 1818
				
				Though satisfied you are always willing to give information; yet as an entire stranger I must beg you will pardon the liberty taken of intruding on you, in requesting the name of the author of a poem written I imagine in Massachusetts about the year 1768 ns, entitled “An Address to a Provincial Bashaw”. The strong language in which it is written induced me many years since to copy it from some work I do not recollect but presume from a British periodical publication as it has the following introductory lines. “This Poem which is addressed to the Governor of a North American Colony, has been so highly celebrated by our American fellow–subjects, that we shall make no Apology for laying it before the readers of this Country.”—It consists of twenty six stanzas; the first one	“When elevated work commands esteem,Each glowing heart surrenders to the claim,And pregnant genius, brooding o’er the theme,Inscribes his honours on the roll of fame.”The concluding ones are“O’er Life’s last ebbs, though nameless horrors roll,To one like thee, abandon’d, unforgiven,Though sharp the conflict of that parting soul,Which long maintain’d a desperate war with heaven,Yet trust me B—, not the heart-wrung tearShall snatch they name from obloquy below,Nor sore repentance, which absolves the there,Shall sooth the vengeance of a mortal foe.”I have no doubt but you must have read it & probably have a copy of it, but should you not, & have the least desire for it, it will afford me great pleasure to send one.—With great respect I remain / Your Ob. sert.
				
					Isaac H. Jackson
				
				
			